EXHIBIT 10.7

First Amendment

To

Employment Agreement

WHEREAS, SAS Software, Inc. (to which ANSYS, Inc., a Delaware corporation (the
“Company”) is successor by operation of law) and SAS Acquisition Corp., a
Delaware corporation (to which the Company is successor by operation of law)
entered into an Employment Agreement with Peter J. Smith (the “Executive”) as of
the 28th day of March 1994 (the “Agreement”); and

WHEREAS, the Company and the Executive each desire to amend the Agreement in
order to reflect the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder (“Section
409A”);

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree to amend the Agreement as follows:

1. All references to “Acquisition” and “Software” in the Agreement shall be
changed to refer solely to the Company.

2. Section 6(e) is hereby amended to add the following to the end of such
paragraph:

“The payments made to Executive under clause (i) (above) shall commence on the
Company’s first payroll date following the Executive’s termination of employment
and, solely for purposes of Section 409A, each such installment payment is
considered a separate payment. In addition, the Executive shall be required to
submit any reimbursement request under clause (iii) (above) within thirty
(30) days after the date of termination and the Company shall make such
reimbursement payments to the Executive within thirty (30) days after such
request.”

2. Section 6(f) is hereby amended by deleting the second and third sentences of
such paragraph and replacing it with the following:

“For purposes of Section 6(f), a “constructive termination” by the Company shall
mean that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events: (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary; (iii) a material change in
the geographic location at which the Executive provides services to the Company;
or (iv) the material breach of this Agreement by the Company. “Good Reason
Process” shall mean that (i) the Executive reasonably determines in good faith
that a “constructive termination” condition has occurred; (ii) the Executive
notifies the Company in writing of the occurrence of the constructive
termination condition within sixty (60) days of the occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than



--------------------------------------------------------------------------------

ninety (90) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the constructive condition
continues to exist; and (v) the Executive terminates his employment within sixty
(60) days after the end of the Cure Period.”

3. Section 6 is hereby amended by adding the following new subsection (g) to the
end of such Section:

“(g) Section 409A. Anything in this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service within the meaning of
Section 409A, the Company determines that the Executive is a “specified
Executive” within the meaning of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

The parties intend that this Agreement will be administered in accordance with
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A. The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.”

9. Except as amended herein, the terms of the Agreement shall remain in full
force and effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement under seal as of the 6th day of November, 2008.

 

COMPANY: ANSYS, INC. By:    /s/ John F. Smith  

Name: John F. Smith

Title: Chairman of the Compensation Committee

EXECUTIVE: /s/ Peter J. Smith Peter J. Smith